                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DEAN A. ROBBINS,                                      Case No. 18-cv-00292-RS (TSH)
                                   8                    Plaintiff,
                                                                                              ORDER FOR PARTIES TO MEET AND
                                   9             v.                                           CONFER
                                  10    PHILLIPS 66 COMPANY,                                  Re: Dkt. No. 35
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On November 9, 2018, the Court issued a Notice of Referral for Discovery directing the

                                  14   parties to file a joint statement within three days verifying they met and conferred prior to filing

                                  15   their pending joint letter brief (ECF No. 35). ECF No. 37. As the parties did not file a joint

                                  16   statement, the Court ORDERS the parties to meet and confer by November 29, 2018, in

                                  17   compliance with the undersigned’s Discovery Standing Order. If unable to resolve the disputes

                                  18   raised in their letter, the parties shall file a revised joint letter, by December 6, 2018. If filing a

                                  19   revised letter, the parties shall include all relevant discovery requests and responses.

                                  20           IT IS SO ORDERED.

                                  21

                                  22   Dated: November 19, 2018

                                  23

                                  24
                                                                                                        THOMAS S. HIXSON
                                  25                                                                    United States Magistrate Judge
                                  26
                                  27

                                  28
